DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission on 04/09/2021 has been entered.   Upon entering the submission, claims 1, and 4 are amended.  New claims 19 and 20 are added.  Claims 1-20 are pending.  

Response to RCE Submission
Claim rejections under 35 U.S.C. §103(a)
Applicants’ argument over “consisting essentially” is on the ground that “consisting essentially of” language would include any step or ingredient that does not materially affect the claimed invention and would exclude any step or ingredient that materially affects the claimed invention. In this case, it would exclude the step of oxidative reduction since this materially effects the claimed invention (comparative example 1), see page 8 of Applicants’ Remarks.  However, Applicants’ argument lacks clear description of the term “the claimed invention”.  The claimed invention of claim 1 can be interpreted as at least the following three ways:  1) a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of an amination catalyst; 2) an amination catalyst comprising one or more active metals selected from Sn and the elements of groups 8, 9, 10 and 11 of the Periodic Table of the Elements; and 3) a process of a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by without the step of oxidative calcination, which leads to unexpected advantages in the process for preparing alkanolamines and/or ethyleneamines.  The claimed scope defined by “consisting essentially of”  is varied.    
 In terms of interpretation 3), the term “oxidative calcination” is not clearly defined.  Applicants’ specification has an example of oxidative calcination temperature of 600 °C, and 450°C, see [0535] and [0584] respectively.  However, it is also reasonable to interpret the calcination temperature broadly as a temperature range of 100 to 280 °C based on Applicants’ new claim 19 wherein the definition of reductive calcination is carried out at a temperature range of 100 to 280 °C.  Applicants’ specification fails to demonstrate that the Sn catalyst prepared without the step of oxidative calcination leads to unexpected advantages in the process for preparing alkanolamines and/or ethyleneamines.  Therefore, Applicants’ amendment and argument are not sufficient to overcome the rejection.   The rejection is revised as following necessitated by the amendment.    

The following rejection is necessitated by the amendment with the RCE filed on 03/17/2021:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject claimed invention and would exclude any step or ingredient that materially affects the claimed invention.  However, the term “the claimed invention” can be interpreted as at least the following three ways:  1) a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of an amination catalyst; 2) an amination catalyst comprising one or more active metals selected from Sn and the elements of groups 8, 9, 10 and 11 of the Periodic Table of the Elements; 3) a process of a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of the amination catalyst wherein the catalyst is prepared without the step of oxidative calcination, which leads to unexpected advantages in the process for preparing alkanolamines and/or ethyleneamines. The metes and bound of claim 1 are not clear.  Therefore, claim 1 is indefinite.  Claims 2-18 depending on claim 1 are rejected accordingly.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2780109 A1 (“the `109 publication”) to Heidemann et al.

Applicants’ claim 19 is drawn to a process for preparing alkanolamines and/or ethyleneamines in a liquid phase, by reacting ethylene glycol and/or monoethanolamine with ammonia in the presence of an amination catalyst comprising one or more active metals selected from Sn and the elements of groups 8, 9, 10 and 11 of the Periodic Table of the Elements, wherein the preparation of the amination catalyst comprises the following steps:
(i) preparing a catalyst precursor by contacting a conventional or catalytic support material with one or more soluble compounds of the active metals and optionally one or more soluble compounds of added catalyst elements; (i) (a) optionally a work-up step comprising one or more of the steps of separation, washing and drying; (ii) reductively calcining the catalyst precursor obtaining in step (i), where the reductive calcination is effected in the presence of hydrogen and the oxygen content in the reductive calcination is less than 0.1% by volume and the reductive calcination is at a temperature of 100 to 280°C; (iii)  passivating the reductively calcined catalyst precursor from step (ii); (iv) activating the passivated catalyst from step (iii).

The `109 publication discloses a process of aminating diethylene glycol with ammonia in the presence of Sn-containing catalyst to make monoaminodiglycol and morpholine, wherein the B2/B3 catalyst comprises Ni, Co, Cu, Sn, and Al2O3, see paragraphs [0117-0120], English translation.  Specifically, the SnL5 and SnL6 solution were precipitated and filtered, and the filter cake was washed and dried at 120 C, and mixed with 3% graphite to afford tablets.  The tablets are reduced at temperature of 280-300 °C in nitrogen/hydrogen (i.e. reductive calcination).  The `109 publication teaches the passivation of the reduced catalyst was then performed at a activated at 280 °C by passing 29 NI/h hydrogen at normal pressure for 24 hours, see [0120].    Therefore, the `109 publication anticipates claim 19.  
	

	
Claim Rejections - 35 USC § 103 (revised)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2780109 A1 (“the `109 publication”) to Heidemann et al. in view of U.S. Patent No. 5,958,825 (“the `825 patent”) to Wulff-DÖring et al. and U.S. Patent No. 4,806,690 (“the `690 patent”) to Robert Bowman.
Determination of the scope and content of the prior art (MPEP §2141.01)
The `109 publication discloses Sn-containing catalysts comprises Ni, Co, Cu, Sn, and Al2O3, a process for producing the Sn-containing catalysts thereof, and a process of aminating diethylene glycol with ammonia in the presence of Sn-containing catalyst B3 to make monoaminodiglycol and morpholine, wherein the B3 catalyst comprises Ni, Co, Cu, Sn, and Al2O3, see paragraphs [0118-0120], English translation.  The `109 publication teaches and/or suggests that Sn is a critical metal in the catalyst for amination of a hydroxyl group containing molecules such as ethylene glycol and diethylene glycol. 
EXAMPLE 2 of the `825 patent discloses a process of aminating monoethanolamine in the presence of a catalyst to make ethylenediamine (EDA), aminoethylethanolamine (AEEA), diethylenetriamine (DETA) and piperazine, see TABLE 1, and Col. 7, Ln. 54 to Col. 8, Ln. 27.   A process for preparing the catalyst used in the aminating process of the EXAMPLE 2 is described in EXAMPLE 1 excerpted as following.  The term “extrudates” at line 51 of EXAMPLE 1 is interpreted as “a catalyst precursor”.  EXAMPLE 1 discloses Al2O3 particulates having a diameter of 4 mm was impregnated with a catalytic metal solution comprising NiO, CoO, CuO to make a catalyst precursor.  The catalyst precursor was dried and calcinated for 4 hours at 400 °C.  The resulting catalyst precursor was then treated with a second solution containing ruthenium nitrate Ru(NO3)3.  The second catalyst precursor was dried and calcinated for 4 hours at 400 °C, following by reductive calcination with H2 at 300 °C. 
   

    PNG
    media_image1.png
    763
    706
    media_image1.png
    Greyscale


In addition, claim 1 of the `825 patent discloses the amination catalyst consisting essentially of, based on the total weight of the catalyst, more than 6-50% by weight of cobalt (Co), nickel or a mixture thereof, 0.001-25% by weight of ruthenium (Ru), 0-10% by weight of copper and 0-5% by weight of promoters selected from the group consisting of iron, rhodium, palladium, platinum, iridium, osmium, silver, gold, chromium, molybdenum, tungsten, rhenium, zinc, cadmium, lead, manganese, tin (Sn), lithium, sodium, potassium, rubidium, caesium, phosphorus, arsenic, antimony, bismuth, tellurium, thallium or mixtures thereof on a porous metal oxide carrier, which is prepared by (a) impregnating the carrier with the metals, promoters reducing the calcined carrier in a stream of hydrogen.  The alcohols used in the amination process for making ethylenediamine (EDA) and/or aminoethylethanolamine (AEEA) include ethylene glycol, see Col. 4.  The `825 patent teaches that the reduction of the catalyst precursor is carried out with a gas mixture which contains free oxygen, see Col. 3, Ln. 43.  The `825 patent also teaches active metals Ni, Co and Cu is prepared by coprecipitation and the missing active metal Ru are applied to the catalyst precursor in a subsequent impregnation step, see EXAMPLE 1, Col. 6, Lns. 36-46.  
The `690 patent discloses a catalyst which can be used for aminating alcohols to make amines, wherein the alcohols include ethylene glycol (Col. 2, Ln. 66).  The general procedures for the reductive amination of monoethanolamine (MEA) are disclosed.  The catalysts used for the amination contain Co, Cu, and Zr.  In addition, the `690 patent teaches the catalyst is recrushed to >40 mesh (i.e. <400 μm), see Col. 6, Ln. 1.

Ascertainment of the difference between the prior art and the claims (MPEP §2141.02)
The difference between the process of the amended claims 1-7 and the process of the `109 publication is that the instantly claimed process of preparing the amination catalyst does not contain an oxidative calcination step due to the transition phrase “consisting essentially of”, while the process of the `109 publication includes oxidative calcination of the catalyst precursor at 450 °C in air over 6 hours, see [0117-0120].   

Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)

However, instantly claimed process would have been obvious over the method disclosed in the `109 publication in view of the `825 patent.  EXAMPLE 1 and claim 1 of the `825 patent teaches that the reduction of the catalyst precursor is carried out with a gas mixture which contains free oxygen, see Col. 3, Ln. 43.  With regard of lacking the oxidative calcination step oxidative calcination step.  Furthermore, since the `825 patent teaches the catalyst precursor is reductive calcinated under H2, the proviso of excluding an oxidative calcination step would not make the catalyst used in claim 21 significantly different from the catalyst disclosed in the prior art in the process of preparing alkanolamines and/or ethyleneamines because the catalyst precursor is treated in reductive calcination step to remove oxygen in the catalyst even with oxidative calcination in order to activate the catalyst.   In terms of unexpected results from the instantly claimed process, Applicants' specification fails to demonstrate unexpected results from the instantly claimed process of excluding an oxidative calcination step in a side-by-side comparison with the amination process of EXAMPLE 2 using the B3 catalyst (18.0% Ni, 18.5% Co, 10.1% Cu, 1.7% Sn over the support AI203) disclosed by the closest prior art of the `825 patent.
In terms of claim 8, the difference is the Example 2 of the `825 patent does not teach the reactor in which the reductive calcination is conducted is a shaft reactor, rotary furnace, staged furnace or fluidized bed reactor.  However, the `825 patent teach the reduction (of the catalyst precursor), which may also be referred to as activation, can be carried out directly in the reactor which is used for the subsequent synthesis (Col. 3, Lns. 37-39); and the novel process can be carried out batchwise or, preferably, continuously. The continuous procedure is preferably carried out in a tubular reactor by the trickle-bed or liquid phase method (Col. 6, Lns. 8-11).  A tubular reactor is a shaft reactor, and can function as staged furnace or fluidized bed reactor.

In terms of claim 10, the further difference is the `825 patent does not teach the reductive calcination is effected in a reactor connected to a denox plant, wherein “denox” means et al., which teaches nitrogen oxides (NOx) discharged by stationary sources have been shown to be major air pollutants, and teaches methods of controlling NOx emissions with selective catalytic reduction of NOx over TiO2 supported Co-Mn oxide catalysts, see page 6069.  Hu et al. teaches and/or suggests the reason to connect the reactor to a denox plant to reduce NOx emissions generated during the process of calcination process.

In terms of claim 12, Example 1 of the `825 patent teaches the precursor is flushed for two hours with 20 L of N2 per hour (Col. 6, Ln. 52), wherein N2 is an inert gas.

In terms of claims 13-15, Example 1 of the `825 patent does not teaches hydrogen is present in an amount from 1 to 50% by volume, from 2.5 % to 30% by volume, or from 5% to 25% by volume.   Instead, Example 1 of the `825 patent teaches the reaction mixture was purged with pure N2 before reductive calcination with hydrogen.  The difference is obvious optimization not inventive one because it is a routine optimization at grasp of one skilled in the art.  Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

In terms of claim 16, claim 1 of the `825 patent teaches the amination catalyst contains 0-5% by weight of promoters which include tin (Sn) on a porous metal oxide carrier. One ordinary skilled in the art would have been motivated to apply the teaching of the catalysts comprising Co, Ru, and Sn as being taught/suggested by claim 1 of the  `825 patent to the process of Example 2 of the same prior art for the same application. 

In terms of claims 17 and 18, claim 1 of the `825 patent teaches the amination catalyst contains 0-5% by weight of promoters which include tin (Sn) on a porous metal oxide carrier, 6-50% by weight of cobalt, and 0.001-25% by weight of ruthenium. One ordinary skilled in the art 

In terms of claim 20, EXAMPLE 1 of the `825 patent teaches the catalyst precursor was dried for 16 hours at 120 C.

	
Conclusions
Claims 1-20 are rejected.


	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).